Citation Nr: 1140574	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  05-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for pseudofolliculitis barbae, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a gunshot wound of the right lower leg with fibula fracture, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for degenerative joint disease of the lumbar spine prior to June 15, 2011.

4.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine from June 15, 2011.

5.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for vision problems, and his claims for increased rating for residuals of a gunshot wound of the right lower leg, degenerative joint disease of the lumbar spine, and hemorrhoids.  In addition, the RO increased the evaluation assigned for pseudofolliculitis barbae from 0 to 10 percent.

In May 2009, the Board denied service connection for vision problems.  The remaining issues on appeal were remanded for additional development.

In August 2011, the Appeals Management Center (AMC) in Washington, DC increased the evaluation assigned for degenerative joint disease of the lumbar spine from 0 to 40 percent, effective from June 15, 2011.  The prior evaluations were otherwise confirmed.

The issue of entitlement to a compensable evaluation for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis is manifested by signs of skin disease on the neck and face that affect no more than 5 percent of exposed areas, and no more than 2 percent of the entire body; he uses topical, rather than systemic, applications for control, and the condition is not shown to be manifested by ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, limitation of motion, or adherent, elevated, depressed, or painful scars.

2.  During service, the Veteran sustained a through-and-through gunshot wound of the right lower leg, muscle group XI, with comminuted fracture of the distal fibula; the resulting muscle disability is no more than moderate.  The deep scars associated with the wound comprise an area less than 6 square inches (39 square centimeters (cm)) in size, and are not shown to cause limitation of function separate and apart from the underlying wound.

3.  Prior to June 15, 2011, the Veteran's service-connected low back disability was manifested by X-ray evidence of degenerative changes, with complaints of recurrent pain and pressure with physical activity.  The evidence does not establish that flexion in the thoracolumbar spine was limited to 60 degrees or less, that the combined range of motion in his thoracolumbar spine was limited to 120 degrees or less, or that his disability was then manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour.  Nor was there any indication of ankylosis, or associated objective neurologic abnormalities; the evidence does not reflect a diagnosis of intervertebral disc syndrome.

4.  The Veteran's service-connected low back disability is currently manifested by flexion limited to 25 degrees, with radiating pain and flareups.  His spine is not ankylosed, and there are no associated objective neurologic abnormalities.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for pseudofolliculitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2008).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a gunshot wound of the right lower leg with fibula fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (2008).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but no higher, for degenerative joint disease of the lumbar spine have been met for the period prior to June 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242 (2011).

4.  The criteria for a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine, for the period on and after June 15, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that the evaluations assigned for pseudofolliculitis barbae, residuals of a gunshot wound of the right lower leg with fibula fracture, and degenerative joint disease of the lumbar spine do not adequately reflect the severity of his disabilities.



I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice letters in April 2004 and June 2009.  Those letters advised the Veteran of what information and evidence is needed to substantiate claims for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2009 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The June 2009 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and VA treatment records and examination reports.

In addition, the Board notes that the case was remanded in May 2009 to provide the Veteran VCAA notice consistent with Vazquez-Flores v. Peake, 22 Vet. App. 27 (2008), to obtain certain VA treatment records, and to have the Veteran examined.  On remand, a new VCAA notice was provided that satisfies the generic notice requirements of Vazquez-Flores v. Shinseki, above; relevant VA treatment records were obtained and associated with the claims file; and the Veteran was provided a VA examination in July 2011.  Thus, the requirements of the remand were accomplished with respect to the claims being decided herein, and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless 

and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Pseudofolliculitis Barbae

Pseudofolliculitis barbae is evaluated as analogous to dermatitis, in accordance with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7806.  38 C.F.R. § 4.20 (2011).  A zero percent (noncompensable) rating is warranted for the condition if less than 5 percent of the entire body or exposed areas are affected and no more than topical therapy has been required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than 6 weeks during the past 12-month period.  If 20 to 40 percent of the entire body or exposed areas is affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of 6 weeks or more during the past 12-month period (but not constantly), a 30 percent rating is warranted.  The highest available schedular rating, 60 percent, is warranted if more than 40 percent of the entire body or exposed areas is affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Id.

Pseudofolliculitis barbae can also be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7803, 7804, or 7805, depending on the predominant disability.  Id.


Amendments to the criteria applicable to the evaluation of scars became effective on October 23, 2008, while the Veteran's appeal was pending.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008) (now codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011)).  However, those amendments apply only to applications for benefits received by VA on or after October 23, 2008.  Id.  Inasmuch as the Veteran's claim for increase was received prior to that date, the amendments are not applicable.

The applicable version of Diagnostic Code 7800 lists eight characteristics of disfigurement for purposes of evaluation.  They are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under the version of Diagnostic Code 7800 applicable here, a 10 percent rating is warranted if only one of the characteristics of disfigurement is present.  If there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are two or three characteristics of disfigurement, a 30 percent rating is warranted.  If there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or if there are four or five characteristics of disfigurement, a 50 percent rating is warranted.  The highest available rating for disfigurement, 80 percent, is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or if there are six or more characteristics of disfigurement.  When evaluating under these criteria, unretouched color photographs are taken into consideration.  Id. Note 3.

Ten percent ratings are also warranted under Diagnostic Codes 7803 and 7804 for superficial scars that are unstable or that are painful on examination.  A "superficial" scar is one not associated with underlying soft tissue damage, and an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See notes appended to 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2008).  In addition, scars may be rated on limitation of function of the affected part.  Diagnostic Code 7805.

In the present case, service connection was originally established for pseudofolliculitis barbae in December 1996.  The condition was originally evaluated as zero percent (noncompensably) disabling.  However, as noted previously, the RO increased the evaluation to 10 percent in a September 2004 rating decision.  

Following a review of the evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's service-connected pseudofolliculitis barbae.  Although the Veteran complains of recurring episodes of pseudofolliculitis, manifested by symptoms such as redness, itching and pus, the report of an August 2004 VA examination specifically indicates that the condition then affected no more than 5 percent of exposed areas, and no more than 2 percent of the entire body.  The Veteran was noted to use topical, rather than systemic, medication for control, and no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion was found.  Nor were there any findings of adherent, elevated, depressed, or painful scars.  Subsequently, when the Veteran was re-examined in July 2011, it was noted that he used rubbing alcohol for relief of intermittent symptoms, and no rashes or lesions of the neck or face could be identified.

In sum, the evidence does not establish that the Veteran's pseudofolliculitis affects at least 20 percent of his entire body or exposed areas, or that it requires systemic therapy.  Nor does the evidence establish that the condition is manifested by tissue loss; scars which are painful, unstable, or causative of limitation of function; or by more than one characteristic of disfigurement.  As the greater weight of the evidence is against the claim for a higher rating, the claim for increase must be denied.

B.  Right Lower Leg and Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

1.  Gunshot Wound of Right Lower Leg

Disability arising from injury to Muscle Group XI is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.73, Diagnostic Code 5311.  Evaluations of 0, 10, 20, and 30 percent, respectively, are assigned for slight, moderate, moderately severe, and severe disability.

Under current regulations, "slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2011); see also 38 C.F.R. § 4.56(c) (indicating that, for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement).

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2); see also 38 C.F.R. § 4.56(b) (a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged).

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  If present, the following are also signs of "severe" muscle disability:

(a) X-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.

(b) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.

(c) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.

(d) Visible or measurable atrophy.

(e) Adaptive contraction of an opposing group of muscles.

(f) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.

(g) Induration or atrophy of an entire muscle following simple piercing by a projectile.

38 C.F.R. § 4.56(d)(4).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).

Under the applicable version of the regulations, scars-other than those of the head, face, and neck-that are deep or cause limited motion, are evaluated under the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Under that code, a 10 percent rating is warranted if the area or areas affected exceed 6 square inches (39 square cm).  Higher ratings of 20, 30, and 40 percent are warranted if the affected area or areas exceed 12 square inches (77 square cm), 72 square inches (465 square cm.), and 144 square inches (929 square cm), respectively.  As noted previously, a "deep" scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  Scars may also be rated on limitation of function of the affected part.  Diagnostic Code 7805.

VA regulation provides that the evaluation of the same disability or manifestation(s) under different diagnoses is to be avoided. 38 C.F.R. § 4.14 (2011).  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  A muscle injury rating cannot be combined, for example, with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2011).  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In the present case, service connection was originally established for residuals of a gunshot wound of the right lower leg with fibula fracture in December 1996.  A 10 percent evaluation was assigned, effective from August 1996.  That rating has remained in effect to the present.

The Veteran's service treatment records show that he sustained an accidental gunshot wound to his right lateral calf in March 1995, while home on leave in North Carolina.  The wound was initially treated at a private medical facility, where the lower leg was casted.

On follow-up treatment at a service department facility, examination revealed an entrance wound 1.5 cm long and 1.5 cm wide, 7 cm proximal to the malleolus, with a slightly erythematous border.  There was a 2 mm break in the skin with serosanguinous discharge; medial ecchymosis with a palpable fragment; and tenderness to palpation overlying the entrance and exit wounds.  Motor strength was 5/5, sensation was intact to light touch throughout, and there was no pus.  Dorsalis pedis and posterior pedal pulses were 2/4.  X-rays revealed a comminuted fracture at the distal 1/3 of the fibula with two retained fragments; one 7x3 mm in size, 2 mm posterior to the fibula, and one 1x1 cm in size, 1.5 cm medial to the tibia.  There was no angulation or displacement.  The clinical assessment was that the Veteran had a gunshot wound to the right lower leg with a fibula fracture and a fragment denting the skin with a break.

In early April 1995, foreign bodies were removed from the wound by way of a 1 cm vertical incision.  Subsequent clinical records show continued treatment on an outpatient basis, with the wound healing well.  Follow-up x-rays showed a comminuted fibula, well-aligned with a good callus and "perfect" ankle joint, and the presence of a bullet fragment.  In June 1995, it was noted that the Veteran was doing well, playing basketball without problems; that the entrance and exit wounds had healed well; and that x-rays showed that the fracture was healed.  He was found to be fit for full duty.

In August 1995, the Veteran complained of pain with running, jumping, using stairs, and with prolonged standing and walking.  He also reported that he felt numbness down to his right ankle when he pressed on the wound.  On physical examination, the wound site was mildly tender to palpation.  He had a mildly positive Tinel's sign over the superficial peroneal nerve, just posterior to one of the wound scars, and 4/5 strength in his peroneal muscles.  The diagnostic assessment was that he had weak peroneals and irritation of the superficial peroneal nerve.  He was placed on six months limited duty and referred for lower extremity strengthening and participation in a desensitization program to address his peroneal symptoms.

In February 1996, the Veteran was found to be doing fairly well, and he was released to full duty.  X-rays showed that the bone was healed.  On separation examination in July 1996, it was noted that he had suffered a gunshot wound in March 1995, and that his fibula had been shattered, but that there were no present sequelae.  The only abnormality of the lower extremities noted was a scar on the right lateral ankle.  The Veteran reported that he was in good health.

On VA examination in November 1996, it was noted that the Veteran had two scars in the vicinity of the right lower leg.  One scar was almost round, measuring about 1/4 inch in diameter, and the other was about 1 inch in diameter.  Both scars were adherent to underlying tissue, but they were not tender, keloidal, or hypertrophic.  There was no swelling, angulation, false motion, or shortening of the right leg, and no intra-articular involvement.  Range of motion in the right knee was zero to 120 degrees, without pain.  Range of motion in the right ankle was dorsiflexion to 5 degrees and plantar flexion to 45 degrees, without pain, and x-rays showed a healed distal fibula fracture.  The diagnostic assessment was "[r]esidual of fracture of the right fibula due to gunshot wound with retention of metallic fragments, no disease identified."

In February 1999, the Veteran was examined for purposes of enlistment in the U.S. Naval Reserve.  He reported that he had no problems from the prior gunshot wound, and none were noted objectively.

VA treatment records dated in 2003 and 2004 show that the Veteran complained of weakness, pain, and numbness in his right leg.   In November 2003, he was noted to have weakness of the right foot to dorsiflexion.  In December 2003, he has a weak toe raise due, at least in part, to severe pes planus.  He had a normal gait, no sensory deficit, no edema or tenderness, and well-healed scars.  In March 2004, it was noted that he had no edema, clubbing, cyanosis, or significant joint deformities of the lower extremities; that he had normal muscle strength, tone, and coordination; and that sensory examination was unremarkable.


On VA examination in August 2004, the Veteran complained of loss of strength, weakness, and impairment of coordination.  It was noted that he could keep up with his normal work requirements.  On examination, he was noted to have an entry wound measuring 2 cm by 2 cm.  There was adherence of the underlying structures with intermuscular scarring and adhesion to bone.  Palpation of the affected muscle revealed loss of deep fascia, loss of muscle substance, and impairment of tone.  There was also herniation of muscles of the lateral lower leg that did not require support by a truss or belt.  There were no signs of lowered endurance or impaired coordination.  Strength was graded at 5, and it was noted that the muscle injury did not affect the particular body part function it controls.  It was also noted that the muscle injury involved bone damage in the form of a fibula fracture, but that examination of the right tibia and fibula revealed normal findings.  His gait was normal, and he did not require an assistive device for ambulation.  The right hip, knee, and ankle were normal in appearance, with an apparently normal range of motion, and examination of the peripheral nerves, and sensory and motor function, were within normal limits.  X-rays revealed an old healed fracture and a bullet fragment embedded in the bone.  The examiner noted that prolonged standing or exertion caused frequent pain in the right ankle and leg.

In November 2004, the Veteran complained of right leg pain for two weeks.  He also complained of right leg pain in April 2005.  It was noted that he had an entry wound that was about 4 cm in diameter, and another wound, where the shrapnel was removed, that was about 1 cm in diameter.

VA treatment records dated from 2006 to 2009, contain very few complaints relative to the right leg.  In September 2006, it was noted that his leg was asymptomatic.  He was found to have a full range of motion in relevant joints in April and November 2008, and in May 2009 he reported that he was walking two miles per day.  In April 2009, there was a notation that his foot extension was weak; but that impairment was noted bilaterally.

On VA examination in July 2011, it was noted that the Veteran had sustained a through and through gunshot wound to muscle group XI (specifically, the triceps surae) with injuries to the right fibula.  The Veteran complained of an occasional tightness sensation in his right leg, aggravated with prolonged ambulation.  He denied numbness/tingling and radiating pain, and it was noted that there was no weakness, uncertainty of movement, decreased coordination, increased fatigability, or flareups of residuals.  Examination of the wound revealed tissue loss and intermuscular scarring.  There were no residuals of nerve, tendon, or bone damage, no loss of deep fascia or muscle substance, and no muscle herniation.   Strength in the affected muscle was noted to be 5/5.  The examiner indicated that the muscle injury did not affect the motion of any joint and that muscle function was objectively normal in terms of comfort endurance and strength sufficient to perform activities of daily living, but noted significant occupational effects, with the Veteran reporting difficulty with prolonged standing.  Examination of the skin revealed scars located on the lateral and inner right lower extremity.  The scar on the lateral aspect of the leg manifested a raised keloid formation.  The scarring was described as deep, covering an area less than 6 square inches, with no objective pain, breakdown, or other disabling effects.

Following a review of the evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for residuals of the gunshot wound of the Veteran's right lower leg.  The Veteran's wound possesses some of the characteristics of "moderately severe," and even "severe," injury, as described in the regulations.  The evidence shows, for example, that he sustained a comminuted fracture of the fibula and that there is intermuscular scarring.   In addition, there is at least some evidence of adhesion of scars to bone.

On the other hand, the Veteran's muscle injury is not shown to be manifested by sloughing of soft parts, ragged scars, flabby muscles, or abnormal swelling or hardening of muscles during contraction.  His injury did not require hospitalization for a prolonged period, and his complaints of cardinal signs and symptoms have waxed and waned over the years; at times, completely abating.  Moreover, the current functional effects of his injury appear to be quite limited, with the Veteran subjectively reporting problems with prolonged standing and exertion, but with no objective evidence of abnormal weight bearing, lowered endurance, fatigue, uncertainty of movement, impaired coordination, neurological impairment, limitation of motion of affected joints, or flareups of residuals, and only limited evidence of loss of strength (in November 2003, pertaining to dorsiflexion of the right foot).

Based on consideration of all factors, it is the Board's conclusion that the greater weight of the evidence establishes that the Veteran's muscle disability is no more than "moderate."  Accordingly, and because the deep scars associated with the wound comprise an area less than 6 square inches (39 square cm) in size, and are not shown to cause limitation of function separate and apart from the underlying wound, the claim for a higher rating must be denied.

2.  Degenerative Joint Disease of the Lumbar Spine

Degenerative and traumatic arthritis, established by X-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  If the limitation of motion of the involved joint(s) is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Degenerative joint disease of the lumbar spine is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  And a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. "Unfavorable ankylosis" is defined, in pertinent part, as 'a condition in which the
 . . . entire thoracolumbar spine . . . is fixed in flexion or extension . . .'.  See id., Note (5).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2).  Provided, however, that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under the appropriate diagnostic code(s).  Id., Note (1).

In the present case, service connection was originally established for degenerative changes of the lumbar spine in December 1996.  A zero percent (noncompensable) evaluation was assigned, effective from August 1996.  However, as noted previously, the AMC increased the evaluation to 40 percent in an August 2011 rating decision, effective from June 15, 2011.  Because the Veteran's rating was increased during the pendency of his appeal, the Board must consider his entitlement to higher evaluations both before and after the effective date of the increased rating.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an appeal as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

a.  Prior to June 15, 2011

Following a review of the evidence, and the applicable laws and regulations, the Board finds that the evidence supports an increase in the evaluation for the Veteran's service-connected degenerative joint disease of the lumbar spine, to 10 percent, for that portion of the appeal period prior to June 15, 2011.  X-rays confirm the presence of degenerative changes in the lumbar spine prior to the time the Veteran filed his claim for increase in 2004, and his contemporaneous complaints of recurrent pain and pressure with physical activity appear to be consistent with the underlying pathology.  Under the circumstances, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 10 percent evaluation under Diagnostic Codes 5003, 5010 and 5237 prior to June 15, 2011.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 4.3.

However, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to June 15, 2011.  None of the evidence pertaining to that period in any way suggests that flexion in the Veteran's thoracolumbar spine was limited to 60 degrees or less, that the combined rating in his thoracolumbar spine was limited to 120 degrees or less, or that his disability was then manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour.  Nor was there any indication of ankylosis, or associated objective neurologic abnormalities, and the evidence does not reflect a diagnosis of intervertebral disc syndrome.

Indeed, despite the Veteran's complaints of pain, he was found to have a full range of motion in the thoracolumbar spine on VA examination in August 2004, with flexion to 90 degrees and extension, lateral flexion, and rotation all to 30 degrees; for a combined rating of 240 degrees.  His posture and gait was normal, and there was no muscle spasm, ankylosis, or signs of intervertebral disc syndrome.  In addition, although scoliosis was noted on x-ray in March 2009, and on magnetic resonance imaging in May 2009, there is no indication that it was due to muscle spasm or guarding.  No gross focal deficits were found during treatment in March 2009, and an April 2009 clinical report shows that the Veteran denied urinary or bowel incontinence.  Accordingly, it is the Board's conclusion that the greater weight of the evidence is against the assignment of an evaluation in excess of 10 percent.

b.  On and After June 15, 2011

The Board also finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for degenerative joint disease of the lumbar spine on and after June 15, 2011.  The report of the most recent VA examination contains an explicit finding that the lumbar spine is not ankylosed.  The radiating pain of which the Veteran has complained is encompassed by the current 40 percent rating under Diagnostic Code 5242, as are his reported flareups of pain; he denied urinary and bowel symptoms; his reflexes and sensory examination were found to be normal; and the examiner indicated that the Veteran's report of paresthesias were unrelated to his spine.  There is simply no basis for the assignment of a higher evaluation.

3.  Extraschedular Consideration

The Board has also considered whether any of the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed conditions and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 10 percent for pseudofolliculitis barbae is denied.

A rating in excess of 10 percent for residuals of a gunshot wound of the right lower leg with fibula fracture is denied.

A 10 percent rating, but no more, is granted for degenerative joint disease of the lumbar spine prior to June 15, 2011, subject to the law and regulations governing the award of monetary benefits.

A rating in excess of 40 percent for degenerative joint disease of the lumbar spine, for the period on and after June 15, 2011, is denied.



REMAND

When this case was remanded in May 2009, the Board requested, among other things, that the Veteran be examined for purposes of determining the nature and extent of his service-connected hemorrhoids.  The examiner was to examine the Veteran, review the claims folder, and indicate whether a sphincterectomy performed for repair of an anal fissure in 2005 was related to, or resulted from, his service-connected hemorrhoid condition.

Unfortunately, the requested development has not been fully completed.  Although the record reflects that the Veteran underwent an examination of his anus and rectum, as requested in the remand, the examiner related only the Veteran's report that the fissure repair was secondary to his hemorrhoids, and did not offer an opinion of her own.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the agency of original jurisdiction.  A remand is required.  38 C.F.R. § 19.9 (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to identify, and, if necessary, provide appropriate medical release forms for, any care providers who may possess new or additional evidence pertinent to his claim for a compensable rating for hemorrhoids.  If he provides the necessary information and release(s), assist him in obtaining the records identified.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, make arrangements to return the claims file to the VA examiner who previously evaluated the Veteran in July 2011.  The examiner should be asked to review the record and prepare a supplemental report containing an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the sphincterectomy performed for repair of an anal fissure in 2005 is related to, or resulted from, the Veteran's service-connected hemorrhoid condition.  If consultation with one or more specialists is necessary, that should be accomplished.  If an additional VA examination is deemed necessary to provide the requested opinion, one should be scheduled.  A complete rationale should be provided.

3.  After conducting any additional development deemed necessary, the claim for a compensable rating for hemorrhoids should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter the claims file should be returned to the Board, if in order.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded issue must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


